Exhibit 10.11
 
Medium Plate Sales Agreement
 
Party A: Handan Hongri Metallurgy Co., Ltd.
 
Party B: Wu’an Yinli Merchandise Trading Co., Ltd.
 
No. HRHT20121121
 
Date: November 21, 2012
 
Product
Steel Type
Model
Amount
(Ton)
Price
Total
(RMB)
Memo
Medium Plate
Q235B
6-60mm
3545.822
3453.83
12246693.47
Price of other types and models shall be charged as follows:
14mm basic price plus RMB 20;
Q345 basic price plus RMB 150
   
Total
3545.822
 
12246693.47
 



Once the Agreement is executed, Party B shall make full payment within two day
and the sales price will be locked. If Party B fails to do so, the Agreement
shall be terminated.
 
Quality Requirement:
 
(1) National standards applies, if require punching shall pay an extra RMB 50 or
the punching quality and shaping quality shall not be guaranteed;
 
(2) Only chemical composition is guaranteed; this contract will apply this term
only
 
(3) The mechanical quality of steel plate that exceeds 25mm is not guaranteed.
Only chemical composition is guaranteed. Steel plate that exceeds 50mm shall be
examined on site before they leave the factory;
 
(4) The size and model of the medium plate shall be examined in the factory.
 
(5) Party A will deliver merchandise to party B within 10 days after party A
received payment.
 
(6) Party B will pick up merchandise in the site of party A.
 
(7) Party B will be responsible for the cost of shipment and transportation
methods
 
(8) Party B should inform any quality problem to party A within 10 days of
receiving the merchandise
 
(9) All payments must be received by party A before shipment to party B.
 


 


 


 